Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Receipt is acknowledged of applicant’s amendment filed on February 9, 2021. Claim 1 has been amended. Claim 10 has been cancelled. Claims 1-9 and 11-20 are pending.

Claims 1-9 and 11-20 are allowed.
Regarding Claims 1-9 and 11, applicant amended the independent claim to include the allowable subject matter previously indicated in the Non-Final Office action dated on November 9, 2020. Furthermore, the cited prior art of record does not teach or fairly suggest a system wherein, along with the other claimed features, a controller configured to operate one or more disable signals, wherein the one or more disable signals block one or more control inputs of the plurality of control inputs from the phase sequencer, as recited in claim 1.
Regarding Claims 12-20, the cited prior art of record does not teach or fairly suggest a method of operating a light emitting diode driver circuit wherein, along with the other claimed steps, operating one or more disable circuits to provide one or more disable signals, wherein the one or more disable signals block one or more control inputs of the plurality of control inputs, as recited in claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938.  The examiner can normally be reached on M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896